DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office action is responsive to an amendment filed June 4, 2021. Claims 1, 3-8, 10-19 & 21-28 are pending. Claims 2, 9 & 20 have been canceled.  Claims 1, 17-19, 21-25 & 27-28 have been amended.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8, 10-19 & 21-28 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, at line 5, the limitations “substantially two-dimensional” renders the claim indefinite; for example, The term "substantially" in claim 1 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  While the term “substantially” was found to be definite in view of the general guidelines contained in the specification in In re Mattison (see MPEP 2173.05(b) (III)(D), the instant specification fails to provide such general guidelines.
In regards to claim 17, at line 3, the limitations “substantially two-dimensional” renders the claim indefinite; for example, The term "substantially" in claim 1 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. While the term “substantially” was found to be definite in view of the general guidelines contained in the specification in In re Mattison (see MPEP 2173.05(b) (III)(D), the instant specification fails to provide such general guidelines.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-8, 10-19 & 21-28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saadat et al. (US 6,939,313) in view of Zikorus et al. (US 2006/0085054).
In regards to claim 1, Saadat et al. disclose a temperature monitoring system, comprising: 
a temperature probe including:
an elongate member (616, 623, 639) having a longitudinal axis and including:
a temperature sensing portion (i.e. distal portion) insertable into an interior of a hollow organ (including an esophagus) of a subject, the temperature sensing portion (i.e. distal portion) including a distal end, a proximal side opposite from the distal end, and a nonlinear arrangement, the nonlinear arrangement:
defined by a series of bends in the elongate member (616, 623, 639) that cause the elongate member (616, 623, 639) to sequentially extend across the longitudinal axis at a series of locations from the proximal side toward the distal end, the nonlinear arrangement 
having a width and a length that coincides with the longitudinal axis of the elongate member (616, 623, 639); and

    PNG
    media_image1.png
    179
    436
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    217
    471
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    287
    450
    media_image3.png
    Greyscale

conformable to an area of an interior surface of a portion of a hollow body cavity (i.e. blood vessel) of a subject located adjacent to a left atrium of a heart of a subject;
a plurality of temperature sensors [62, (626, 627), 640] carried sequentially along a length of the distal portion of the elongate member (616, 623, 639) so as to be arranged to make simultaneous contact with the internal surface of the portion of the hollow organ by the distal portion of the elongate member (616, 623, 639) when the distal portion is positioned against the area of the internal surface of the portion of the hollow organ (see at least abstract; figs. 1, 10, 12 & 15A-B; col. 2, lines 15-38; col. 5, lines 37-64; col. 6, lines 2-47; col. 10, lines 21-29 & 40-49; col. 11, lines 19-35).
Saadat al. discloses a temperature monitoring system, as described above, that fails to explicitly teach a system comprising an elongate member having a longitudinal axis and including a temperature sensing portion being substantially two-dimensional and a nonlinear arrangement, the nonlinear arrangement having a width of 14 mm to about 30 mm, the nonlinear arrangement being arranged to be capable of making simultaneous contact with the internal surface of the portion of the esophagus by the distal portion of the elongate member when the distal portion is positioned against the area of the internal surface of the portion of the esophagus. 
However, Zikorus et al. teach that it is known to provide a system comprising an elongate member having a longitudinal axis and including a temperature sensing portion 1211 being substantially two-dimensional (see at least par 0021, 0297, 0302, 0311, 0314 & 0316) and a nonlinear arrangement (i.e., planar serpentine shape), with a single plane extending through an entire length of the nonlinear arrangement (i.e., planar serpentine shape), the nonlinear arrangement (i.e., planar serpentine shape) having a width of 3 mm to 25 mm, which overlaps the range of 14 mm to about 30 mm (see at least par 0314), 

    PNG
    media_image4.png
    400
    147
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    431
    322
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    350
    156
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    479
    205
    media_image7.png
    Greyscale

the nonlinear arrangement (i.e., planar serpentine shape) being arranged to be capable of making simultaneous contact with the internal surface of the portion of the esophagus by the distal portion of the elongate member when the distal portion is positioned against the area of the internal surface of the portion of the esophagus (i.e. by virtue of width range of 3 mm to 25 mm substantially overlapping the claimed range of about 14 mm to about 30 mm, see par 0314) (see at least abstract, figs. 1, 5, 7, 62-64, 69, 72, 74, 76 & 77A-F, and par 0012, 0259, 0293, 0298, 0316, 0318 & 0320-0321).
Therefore, since both Saadat et al. and Zikorus et al. pertain to hollow anatomical probes (see at least respective abstracts), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide system of Saadat et al. comprising an elongate member having a longitudinal axis and including a temperature sensing portion being substantially two-dimensional and a nonlinear arrangement, the nonlinear arrangement having a width of 14 mm to about 30 mm, the nonlinear arrangement being arranged to be capable of making simultaneous contact with the internal surface of the portion of the esophagus by the distal portion of the elongate member when the distal portion is positioned against the area of the internal surface of the portion of the esophagus as taught by Zikorus et al. since such a modification would amount to a simple substitution of one known element (i.e. the nonlinear coiled-helical-shaped probe arrangement of Saadat et al.) for another (i.e. the nonlinear planar-serpentine-shaped probe arrangement of Zikorus et al.) to obtain predictable results such as providing a planar-serpentine-shaped probe arrangement as shown in figs. 63, 69 & 77A of Zikorus et al. as an alternative to a coiled-helical-shaped probe arrangement as shown in figs. 5 & 7 of Zikorus et al. wherein a maximum traverse dimension of the planar shape is selected to engage an internal wall of the hollow anatomical structure, i.e., an esophagus (see at least par 0021 of Zikorus et al.)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations). 
In regards to claim 3, Saadat et al. disclose a temperature monitoring system wherein at least a portion of the temperature sensing portion (i.e. distal portion) of the elongate member (616, 623, 639) of the temperature probe has a wave configuration (see at least figs. 10, 12 & 15B).
In regards claim 4, Saadat et al. disclose a temperature monitoring system wherein the width of the temperature sensing portion (i.e. distal portion) of the elongate member (616, 623, 639) of the temperature probe corresponds to a lateral (x-axis) distance between two laterally alternating portions of the wave configuration (see at least figs. 10, 12 & 15B).
In regards to claim 5, Saadat et al. disclose a temperature monitoring system, as described above, that fails to explicitly teach a system wherein the wave configuration includes at least four alternating bends. However, Zikorus et al. teach that it is known to provide a system wherein the wave configuration includes at least four alternating bends (see at least abstract, figs. 1, 5, 7, 62-64, 69, 72, 74, 76 & 77A-F, and par 0012, 0259, 0293, 0298, 0316, 0318 & 0320-0321). Therefore, since both Saadat et al. and Zikorus et al. pertain to hollow anatomical probes (see at least respective abstracts), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide system of Saadat et al. wherein the wave configuration includes at least four alternating bends as taught by Zikorus et al. since such a modification would amount to a simple substitution of one known element (i.e. the nonlinear coiled-helical-shaped probe arrangement of Saadat et al.) for another (i.e. the nonlinear planar-serpentine-shaped probe arrangement of Zikorus et al.) to obtain predictable results such as providing a larger selectively deployable measurement area for a hollow anatomical structure inner wall contact--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 6, Saadat et al. disclose a temperature monitoring system wherein a distal end of the temperature sensing portion (i.e. distal portion) of the elongate member (616, 623, 639) of the temperature probe on a distal side of the temperature sensing portion (i.e. distal portion) is substantially in-line with a proximal portion of the elongate member (616, 623, 639) (see at least figs. 10, 12 & 15B).
In regards to claim 7, Saadat et al. disclose a temperature monitoring system wherein the width of the temperature sensing portion (i.e. distal portion) of the temperature probe corresponds to a distance between at least two adjacent bends of the temperature sensing portion (i.e. distal portion) (see at least figs. 10, 12 & 15B).
In regards to claim 8, Saadat et al. disclose a temperature monitoring system wherein the temperature sensing portion (i.e. distal portion) of the elongate element of the temperature probe has: a length that coincides with a remainder of a length of the elongate member (616, 623, 639); a width exceeding a width of the elongate member (616, 623, 639); and a thickness of about a same thickness of the elongate member (616, 623, 639) and any
additional elements carried by the temperature sensing portion (i.e. distal portion) of the elongate member (616, 623, 639) (see at least figs. 10, 12 & 15B).
In regards to claim 10, Saadat et al. disclose a temperature monitoring system, as described above, that fails to explicitly teach a system wherein the temperature sensing portion of the elongate element of the temperature probe is capable of being placed against and conforming to a shape of an interior surface of the esophagus without substantially deforming the shape of the interior surface and/or without substantially displacing tissue of the esophagus. However, Zikorus et al. teach that it is known to provide a system wherein the portion of the elongate element of the probe is capable of being placed against and conforming to a shape of an interior surface of the esophagus without substantially deforming the shape of the interior surface and/or without substantially displacing tissue of the esophagus (i.e. by virtue of width range of 3 mm to 25 mm substantially overlapping the claimed range of about 14 mm to about 30 mm, see par 0314) (see at least abstract, figs. 1, 5, 7, 62-64, 69, 72, 74, 76 & 77A-F, and par 0012, 0259, 0293, 0298, 0316, 0318 & 0320-0321). Therefore, since both Saadat et al. and Zikorus et al. pertain to hollow anatomical probes (see at least respective abstracts), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide system of Saadat et al. wherein the temperature sensing portion of the elongate element of the temperature probe thereof is capable of being placed against and conforming to a shape of an interior surface of the esophagus without substantially deforming the shape of the interior surface and/or without substantially displacing tissue of the esophagus as taught by Zikorus et al. since such a modification would amount to a simple substitution of one known element (i.e. the nonlinear coiled-helical-shaped probe arrangement of Saadat et al.) for another (i.e. the nonlinear planar-serpentine-shaped probe arrangement of Zikorus et al.) to obtain predictable results such as providing a planar-serpentine-shaped probe arrangement as shown in figs. 63, 69 & 77A of Zikorus et al. as an alternative to a coiled-helical-shaped probe arrangement as shown in figs. 5 & 7 of Zikorus et al. wherein a maximum traverse dimension of the planar shape is selected to engage an internal wall of the hollow anatomical structure, i.e., an esophagus (see at least par 0021 of Zikorus et al.)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 11, Saadat et al. disclose a temperature monitoring system, as described above, that fails to explicitly teach a system wherein a combined width of the temperature sensing portion of the elongate member of the temperature probe and the plurality of temperature sensors carried by the temperature sensing portion is capable of residing within the interior of the esophagus without substantially deforming a cross-sectional shape of the interior of the esophagus. However, Zikorus et al. teach that it is known to provide a system wherein a width of the arrangement of the elongate member of the probe is capable of residing within the interior of the esophagus without substantially deforming a cross-sectional shape of the interior of the esophagus (i.e. by virtue of width range of 3 mm to 25 mm substantially overlapping the claimed range of about 14 mm to about 30 mm, see par 0314) (see at least abstract, figs. 1, 5, 7, 62-64, 69, 72, 74, 76 & 77A-F, and par 0012, 0259, 0293, 0298, 0316, 0318 & 0320-0321). Therefore, since both Saadat et al. and Zikorus et al. pertain to hollow anatomical probes (see at least respective abstracts), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide system of Saadat et al. wherein a combined width of the temperature sensing portion of the elongate member of the temperature probe and the plurality of temperature sensors carried by the temperature sensing portion thereof is capable of residing within the interior of the esophagus without substantially deforming a cross-sectional shape of the interior of the esophagus as taught by Zikorus et al. since such a modification would amount to a simple substitution of one known element (i.e. the nonlinear coiled-helical-shaped probe arrangement of Saadat et al.) for another (i.e. the nonlinear planar-serpentine-shaped probe arrangement of Zikorus et al.) to obtain predictable results such as providing a planar-serpentine-shaped probe arrangement as shown in figs. 63, 69 & 77A of Zikorus et al. as an alternative to a coiled-helical-shaped probe arrangement as shown in figs. 5 & 7 of Zikorus et al. wherein a maximum traverse dimension of the planar shape is selected to engage an internal wall of the hollow anatomical structure, i.e., an esophagus (see at least par 0021 of Zikorus et al.)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations). 
In regards to claim 12, Saadat et al. disclose a temperature monitoring system wherein the plurality of temperature sensors [62, (626, 627), 640] of the temperature probe includes:
at least two sensors 62 spaced laterally (x-axis) apart from each other
 by a lateral (x-axis) distance that exceeds a diameter of the elongate member (616, 623, 639); and
at least two sensors 62 spaced longitudinally (y-axis) apart from each other a
longitudinal (y-axis) distance that is at least as great as the lateral (x-axis) distance (see at least fig. 10).
In regards to claim 13, Saadat et al. disclose a temperature monitoring system further comprising: a catheter (12, 612) for introducing at least the temperature sensing portion (i.e. distal portion) of the elongate member (616, 623, 639) of the temperature probe into the interior of the esophagus (see at least figs. 1 & 10; col. 5, lines 37-64).
In regards to claim 14, Saadat et al. disclose a temperature monitoring system wherein: the catheter includes a lumen that holds the temperature sensing portion (i.e. distal portion) of the elongate member (616, 623, 639) of the temperature probe in a substantially linear configuration (i.e. contracted configuration) until the distal end of the temperature sensing portion (i.e. distal portion) of the elongate member (616, 623, 639) is positioned at a desired location within the interior of the esophagus; and
at least a portion of the temperature sensing portion (i.e. distal portion) of the elongate member (616, 623, 639) of the temperature probe, upon being withdrawn from the catheter (12, 612), assumes the nonlinear arrangement (i.e. relaxed configuration) (see at least figs. 1 & 10; col. 2, lines 15-38; col. 5, lines 37-64; col. 6, lines 2-47).
In regards to claim 15, Saadat et al. disclose a temperature monitoring system wherein at least the temperature sensing portion (i.e. distal portion) of the elongate member (616, 623, 639) of the temperature probe comprises a preshaped flexible element constrained to the substantially linear configuration when positioned within the lumen of the catheter and to assume the nonlinear arrangement upon removal of the temperature sensing portion (i.e. distal portion) from the lumen of the catheter (12, 612) (see at least figs. 1 & 10; col. 2, lines 15-38; col. 5, lines 37-64; col. 6, lines 2-47).
In regards to claim 16, Saadat et al. as modified by Zikorus et al. disclose a temperature monitoring system, as described above, that fails to explicitly teach a system wherein the area over which the nonlinear arrangement of the temperature sensing portion of the elongate member of the temperature probe extends is about 812 mm2 to about 2,400 mm2. However, since Zikorus et al. disclose a nonlinear arrangement having a width anywhere between 3 mm and 25 mm (see at least par 0314), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the system of Saadat et al. wherein the area over which the nonlinear arrangement of the temperature sensing portion of the elongate member of the temperature probe of Saadat et al. extends is about 812 mm2 to about 2,400 mm2 as claimed since such a modification would amount to an optimization of the coverage area of the substantially two-dimension arrangement of Saadat et al. and/or Zikorus et al. 
In regards to claim 17, Saadat et al. disclose a temperature monitoring system, comprising:
a temperature probe comprising:
an elongate member (616, 623, 639) including a portion with a nonlinear arrangement that conforms to an interior of a portion of a hollow body cavity (i.e. blood vessel) of a subject located adjacent to a left atrium of a heart of a subject, the nonlinear arrangement comprising a wave configuration and having a length arranged along at least a portion of a longitudinal axis of the elongate member (616, 623, 639) and extending through an entire length of the wave configuration, and
a plurality of temperature sensors [62, (626, 627), 640] carried sequentially along a length of the elongate member (616, 623, 639) so as to be arranged by the wave configuration in an area array over the area of the interior surface of the portion of the hollow body cavity (i.e. blood vessel) located adjacent to the left atrium of the heart of the subject, the elongate member (616, 623, 639) simultaneously placing the plurality of temperature sensors [62, (626, 627), 640] against the area of the interior surface of the portion of the hollow body cavity (i.e. blood vessel) (see at least abstract; figs. 1, 10, 12 & 15A-B; col. 2, lines 15-38; col. 5, lines 37-64; col. 6, lines 2-47; col. 10, lines 21-29 & 40-49; col. 11, lines 19-35).
Saadat al. discloses a temperature monitoring system, as described above, that fails to explicitly teach a system having an elongate member including a substantially two-dimensional portion, the system having the wave configuration comprising deviations from the longitudinal axis and having an amplitude that defines a width of the nonlinear arrangement with a single plane extending through an entire length of the wave configuration, the width being about 14 mm to about 30 mm, wherein the hollow body cavity is an esophagus.
However, Zikorus et al. teach that it is known to provide a system having an elongate member including a substantially two-dimensional portion, the system having the wave configuration comprising deviations from the longitudinal axis and having an amplitude that defines a width of the nonlinear arrangement with a single plane extending through an entire length of the wave configuration, the width being about 3 mm to about 25 mm, which overlaps the claimed range of about 14 mm to about 30 mm, thereby rendering the elongated member comformable to an area of an interior of a portion of an esophagus of a subject located adjacent to a left atrium of a heart of a subject (i.e. by virtue of width range of 3 mm to 25 mm substantially overlapping the claimed range of about 14 mm to about 30 mm, see par 0314) (see at least abstract, figs. 1, 5, 7, 62-64, 69, 72, 74, 76 & 77A-F, and par 0012, 0259, 0293, 0298, 0316, 0318 & 0320-0321).
Therefore, since both Saadat et al. and Zikorus et al. pertain to hollow anatomical probes (see at least respective abstracts), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide system of Saadat et al. having an elongate member including a substantially two-dimensional portion, the system having the wave configuration comprising deviations from the longitudinal axis and having an amplitude that defines a width of the nonlinear arrangement with a single plane extending through an entire length of the wave configuration, the width being about 14 mm to about 30 mm, the nonlinear arrangement being arranged to be capable of making simultaneous contact with the internal surface of the portion of the esophagus by the distal portion of the elongate member when the distal portion is positioned against the area of the internal surface of the portion of the esophagus as taught by Zikorus et al. since such a modification would amount to a simple substitution of one known element (i.e. the nonlinear coiled-helical-shaped probe arrangement of Saadat et al.) for another (i.e. the nonlinear planar-serpentine-shaped probe arrangement of Zikorus et al.) to obtain predictable results such as providing a planar-serpentine-shaped probe arrangement as shown in figs. 63, 69 & 77A of Zikorus et al. as an alternative to a coiled-helical-shaped probe arrangement as shown in figs. 5 & 7 of Zikorus et al. wherein a maximum traverse dimension of the planar shape is selected to engage an internal wall of the hollow anatomical structure, i.e., an esophagus (see at least par 0021 of Zikorus et al.)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).  
In regards to claim 18, Saadat et al. disclose a temperature monitoring system wherein the portion of the elongate member (616, 623, 639) of the temperature probe is preformed to have the nonlinear arrangement in a relaxed state (see at least figs. 1 & 10; col. 2, lines 15-38; col. 5, lines 37-64; col. 6, lines 2-47).
In regards to claim 19, Saadat et al. disclose a temperature monitoring system, as described above, that fails to explicitly teach a system wherein the coplanar deviations of the wave configuration of the nonlinear arrangement of the portion of the elongate member of the temperature probe includes at least four alternating bends when the temperature probe is present within an interior of an esophagus. However, Zikorus et al. teach that it is known to provide a system wherein the coplanar deviations of the wave configuration of the nonlinear arrangement of the portion of the elongate member of the temperature probe includes at least four alternating bends when the temperature probe is present within an interior of an esophagus (i.e., by virtue of the width being within the range of 3 mm to 25 mm) (see at least abstract, figs. 1, 5, 7, 62-64, 69, 72, 74, 76 & 77A-F, and par 0012, 0259, 0293, 0298, 0316, 0318 & 0320-0321). Therefore, since both Saadat et al. and Zikorus et al. pertain to hollow anatomical probes (see at least respective abstracts), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide system of Saadat et al. wherein the coplanar deviations of the wave configuration of the nonlinear arrangement of the portion of the elongate member of the temperature probe thereof  includes at least four alternating bends as taught by Zikorus et al. when the temperature probe is present within an interior of an esophagus since such a modification would amount to a simple substitution of one known element (i.e. the nonlinear coiled-helical-shaped probe arrangement of Saadat et al.) for another (i.e. the nonlinear planar-serpentine-shaped probe arrangement of Zikorus et al.) to obtain predictable results such as providing a larger selectively deployable measurement area for a hollow anatomical structure inner wall contact--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 21, Saadat et al. as modified by Zikorus et al. disclose a temperature monitoring system wherein a thickness of the portion of the elongate member (616, 623, 639) of the temperature probe is about the same thickness as a diameter of the elongate member (616, 623, 639) and any additional elements carried by the elongate member (616, 623, 639) (see at least figs. 10, 12 & 15B).
In regards to claim 22, Saadat et al. disclose a temperature monitoring system, as described above, that fails to explicitly teach a temperature monitoring system, wherein the portion of the elongate member of the temperature probe conforms to a shape of the interior surface of the esophagus when positioned against the interior surface of the esophagus. However, Zikorus et al. teach that it is known to provide a system, wherein the portion of the elongate member conforms to a shape of the interior surface of the esophagus when positioned against the interior surface of the esophagus (i.e., by virtue of the width being within the range of 3 mm to 25 mm) (see at least abstract, figs. 1, 5, 7, 62-64, 69, 72, 74, 76 & 77A-F, and par 0012, 0259, 0293, 0298, 0316, 0318 & 0320-0321). Therefore, since both Saadat et al. and Zikorus et al. pertain to hollow anatomical probes (see at least respective abstracts), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide system of Saadat et al. wherein the portion of the elongate member of the temperature probe thereof conforms to a shape of the interior surface of the esophagus when positioned against the interior surface of the esophagus as taught by Zikorus et al. since such a modification would amount to a simple substitution of one known element (i.e. the nonlinear coiled-helical-shaped probe arrangement of Saadat et al.) for another (i.e. the nonlinear planar-serpentine-shaped probe arrangement of Zikorus et al.) to obtain predictable results such as providing a larger selectively deployable measurement area for a hollow anatomical structure inner wall contact--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations). 
 In regards to claim 23, Saadat et al. disclose a temperature monitoring system, as described above, that fails to explicitly teach a temperature monitoring system wherein the portion of the elongate member of the temperature probe conforms to the shape of the interior surface of the esophagus without substantially deforming a shape of the interior surface of the esophagus. However, Zikorus et al. teach that it is known to provide a system wherein the portion of the elongate member of the temperature probe conforms to the shape of the interior surface of the esophagus without substantially deforming a shape of the interior surface of the esophagus (i.e., by virtue of the width being within the range of 3 mm to 25 mm) (see at least abstract, figs. 1, 5, 7, 62-64, 69, 72, 74, 76 & 77A-F, and par 0012, 0259, 0293, 0298, 0316, 0318 & 0320-0321). Therefore, since both Saadat et al. and Zikorus et al. pertain to hollow anatomical probes (see at least respective abstracts), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide system of Saadat et al. wherein the portion of the elongate member of the temperature probe thereof conforms to the shape of the interior surface of the esophagus without substantially deforming a shape of the interior surface of the esophagus as taught by Zikorus et al. since such a modification would amount to a simple substitution of one known element (i.e. the nonlinear coiled-helical-shaped probe arrangement of Saadat et al.) for another (i.e. the nonlinear planar-serpentine-shaped probe arrangement of Zikorus et al.) to obtain predictable results such as providing a larger selectively deployable measurement area for a hollow anatomical structure inner wall contact--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations). 
In regards to claim 24, Saadat et al. disclose a temperature monitoring system, as described above, that fails to explicitly teach a system wherein the portion of the elongate element of the temperature probe conforms to the shape of an interior surface of the esophagus without substantially deforming the shape of the interior surface and/or without substantially displacing tissue of the esophagus. However, Zikorus et al. teach that it is known to provide a system wherein the portion of the elongate element of the temperature probe conforms to the shape of an interior surface of the esophagus without substantially deforming the shape of the interior surface and/or without substantially displacing tissue of the esophagus (i.e., by virtue of the width being within the range of 3 mm to 25 mm) (see at least abstract, figs. 1, 5, 7, 62-64, 69, 72, 74, 76 & 77A-F, and par 0012, 0259, 0293, 0298, 0316, 0318 & 0320-0321). Therefore, since both Saadat et al. and Zikorus et al. pertain to hollow anatomical probes (see at least respective abstracts), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide system of Saadat et al. wherein the portion of the elongate element of the temperature probe thereof conforms to the shape of an interior surface of the esophagus without substantially deforming the shape of the interior surface and/or without substantially displacing tissue of the esophagus as taught by Zikorus et al. since such a modification would amount to a simple substitution of one known element (i.e. the nonlinear coiled-helical-shaped probe arrangement of Saadat et al.) for another (i.e. the nonlinear planar-serpentine-shaped probe arrangement of Zikorus et al.) to obtain predictable results such as providing a larger selectively deployable measurement area for a hollow anatomical structure inner wall contact--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 25, Saadat et al. disclose a temperature monitoring system, as described above, that fails to explicitly teach a system wherein a combined width of the portion of the elongate member of the temperature probe and the plurality of temperature sensors carried by the temperature sensing portion conforms to the shape of the interior of the esophagus without substantially deforming a cross-sectional shape of the interior of the esophagus. However, Zikorus et al. teach that it is known to provide a system wherein a combined width of the portion of the elongate member of the temperature probe and the plurality of temperature sensors carried by the temperature sensing portion conforms to the shape of the interior of the esophagus without substantially deforming a cross-sectional shape of the interior of the esophagus (i.e., by virtue of the width being within the range of 3 mm to 25 mm) (see at least abstract, figs. 1, 5, 7, 62-64, 69, 72, 74, 76 & 77A-F, and par 0012, 0259, 0293, 0298, 0316, 0318 & 0320-0321). Therefore, since both Saadat et al. and Zikorus et al. pertain to hollow anatomical probes (see at least respective abstracts), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide system of Saadat et al. wherein a combined width of the portion of the elongate member of the temperature probe and the plurality of temperature sensors carried by the temperature sensing portion thereof conforms to the shape of the interior of the esophagus without substantially deforming a cross-sectional shape of the interior of the esophagus as taught by Zikorus et al. since such a modification would amount to a simple substitution of one known element (i.e. the nonlinear coiled-helical-shaped probe arrangement of Saadat et al.) for another (i.e. the nonlinear planar-serpentine-shaped probe arrangement of Zikorus et al.) to obtain predictable results such as providing a larger selectively deployable measurement area for a hollow anatomical structure inner wall contact--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations). 
In regards to claim 26, Saadat et al. disclose a temperature monitoring system wherein the plurality of temperature sensors [62, (626, 627), 640] of the temperature probe includes:
at least two sensors 62 spaced laterally (x-axis) apart from each other in the
nonlinear arrangement by a lateral (x-axis) distance that exceeds a diameter of the elongate member (616, 623, 639); and
at least two sensors 62 spaced longitudinally (y-axis) apart from each other a
longitudinal (y-axis) distance that is at least as great as the lateral (x-axis) distance (see at least fig. 10).
In regards to claim 27, Saadat et al. disclose a temperature monitoring system of claim 17, wherein a distal end of the elongate member (616, 623, 639), on a distal side of the wave configuration, is substantially in-line with another portion of the elongate member (616, 623, 639) proximal to the wave configuration of the portion of the elongate member (616, 623, 639) of the temperature probe (see at least figs. 10, 12 & 15B).
In regards to claim 28, Saadat et al. as modified by Zikorus et al. disclose a temperature monitoring system, as described above, that fails to explicitly teach a system wherein the area over which the nonlinear arrangement of the temperature sensing portion of the elongate member of the temperature probe extends is about 812 mm2 to about 2,400 mm2. However, since Zikorus et al. disclose an arrangement having a width anywhere between 3 mm and 25 mm (see at least par 0314), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the system of Saadat et al. wherein the area over which the nonlinear arrangement of the temperature sensing portion of the elongate member of the temperature probe of Saadat et al. extends is about 812 mm2 to about 2,400 mm2 as claimed since such a modification would amount to an optimization of the coverage area of the substantially two-dimension arrangement of Saadat et al. and/or Zikorus et al. 
Response to Arguments
Applicant's arguments filed June 4, 2021 have been fully considered but they are not persuasive. Applicant’s arguments have previously been addressed at least in the Office action dated January 31, 2020.
In view of the foregoing, the rejections over at least Saadat and Zirkorus are maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655.  The examiner can normally be reached on Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENE T TOWA/Primary Examiner, Art Unit 3791